— Order, Family Court, Bronx County (Rhoda J. Cohen, J., at fact finding and disposition), entered June 7, 1991, which adjudicated appellant a juvenile *429delinquent upon a finding that he had committed acts which, if committed by an adult, would have constituted the crimes of attempted robbery in the second degree (two counts), attempted robbery in the third degree, and menacing, and placed him in the custody of the New York State Division for Youth, Title II, for 16 months, unanimously affirmed, without costs.
Viewing the evidence in the light most favorable to the prosecution and giving it the benefit of every reasonable doubt (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the court’s fact finding determination. In light of the evidence that the 12-year old victim was accosted by appellant and another individual, struck with a gun and further threatened, and that the second individual proceeded to go through the victim’s pockets, there was sufficient evidence to demonstrate the intent to deprive the victim of his property (Matter of Andrew S., 177 AD2d 428). Concur — Carro, J. P., Milonas, Kupferman, Asch and Smith, JJ.